Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
.
DETAILED ACTION

Note
Based on the USPTO’s January 2019 subject matter eligibility guidelines, the examiner interprets the claimed invoice analysis using a machine learning hub architecture is a practical application of an abstract idea that is significantly more than merely applying an idea on a generic computer.  Accordingly, the rejection under 35 USC 101 is withdrawn.

Allowable Subject Matter
Claims 1-4,7-20 are allowed over the prior art.
The following is an examiner’s statement of reasons for allowance: The prior art does not teach or suggest the following which is present in all of the independent claims of the application:

analyzing, by machine-learning (ML) logic at the invoice hub server, the designated one or more supplier invoices for advance processing, the analyzing further comprising:
automatically generating an invoice score for each of the designated one or more supplier invoices, each invoice score based on at least a supplier score, a buyer score, and a payment schedule of a respective invoice;

automatically identifying an invoice score threshold based on at least a supplier score, a buyer score, and a historical payment history of the buyer; and
automatically comparing each of the generated invoice scores to the invoice score threshold to identify one or more invoices eligible for advance processing, wherein the one or more eligible invoices have an invoice score that exceeds the invoice score threshold;
generating, by the invoice hub server, an indication identifying the one or more eligible invoices available for advance processing; and
responsive to receiving selection of one or more of the eligible invoices, automatically
transmitting an advance payment to the supplier based on the selected eligible invoices.



Keaton and Grigg disclose scoring a client in order to determine eligibility for factoring that client’s invoices.  However the art does not explicitly disclose the particular scoring parameters or the invoice level score comparison as claimed


The examiner notes the cited limitations above in combination with the other limitations found within the impendent claim(s) are found to be allowable over the prior art of record.  Applicant’s independent claims recite the quoted allowable subject matter or substantially similar language.  Accordingly applicant’s claims are allowable for the reasons identified.


Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLEN C CHEIN whose telephone number is (571)270-7985.  The examiner can normally be reached on Monday-Friday 8am -5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Uber can be reached on (571) 270-3923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALLEN C CHEIN/Primary Examiner, Art Unit 3687